DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 16 and 20. The closest found prior art are Pourreza (US 20200068151 A1), Barron et al (US 20170132769  A1) and Capece et al (N. Capece, F. Banterle, P. Cignoni, F. Ganovelli and U. Erra, "Turning a Smartphone Selfie Into a Studio Portrait," in IEEE Computer Graphics and Applications, vol. 40, no. 1, pp. 140-147, 1 Jan.-Feb. 2020, doi: 10.1109/MCG.2019.2958274.)

Pourreza discloses system for processing low light images and generate output that have improved noise, brightness and color characteristics ([0041]).  Pourreza discloses processing one or more short exposure images and one or more long exposure images to generate a high quality output image including mapping color and brightness information mapped between short and long exposure images ([0051]). Pourreza discloses denoising engine used to remove noise from short exposure image can be implemented with a convolutional neural network (CNN) ([0057]). Pourreza discloses CNN including multiple hidden layers including one or more nonlinear pooling layers ([0124]). 

Barron discloses obtaining a reference image and a target array including using an association matrix to compute target value from reference image ([0004]). Barron discloses affinity matrix for target array that corresponds to degree of similarity ([0051]). 

Capece discloses algorithm for turning selfie taken with smartphone into studio like photograph with uniform lighting (Abstract). Capece discloses convolutional neural network (CNN) with two sub networks to perform encoding of input flash image to create feature map representation (Deep flash). Capece discloses each layer of CNN perform several parallel operations including rectified linear unit and max pooling (Deep Flash).  

Neither Pourreza, Barron nor Capece, alone or in combination, teach the claim limitation of obtaining local feature information and global feature information of the initial image by means of the convolutional neural network and a maximum pooling result map and a minimum pooling result map by means of the convolutional neural network. While Pourreza teaches generating high quality output image including using convolutional neural network for denoising including pooling hidden layers, Pourreza’s pooling layer are silent to a maximum and minimum pooling map. In addition, while Pourreza and Capece teach some limitations of claimed invention, references are not within the priority date of application. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim  1, 16 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619